ORDER
The Disciplinary Review Board having filed a report with the Court recommending that DAVID M. KORNFELD of BAY-SIDE, NEW YORK, who was admitted to the bar of this State in 1987, be disbarred for the knowing misappropriation of escrow funds, and said DAVID M. KORNFELD having been ordered to show cause on October 24, 2000, why he should not be disbarred or otherwise disciplined, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that DAVID M. KORNFELD be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent pursuant to R. 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with R. 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that DAVID M. KORNFELD be and hereby is permanently restrained and enjoined from practicing law; and it is further
*540ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.